 HADBAR, DIVISION OF PUR 0 SIL, INC.333Hadbar,Division of Pur 0 Sil, Inc.andStove,Furnace& Allied Appliance Workers International Union ofNorthAmerica,Local 158, AFL-CIO. Cases21-CA-1173 5 and 21-CA-11840June 11, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn November 13, 1973, Administrative Law JudgeHenry S. Salim issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions,a supporting brief, and a reply brief and the GeneralCounsel filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge found that Respon-dent's layoff of employee Jeanne Buccola wasdiscriminatorilymotivated in violation of Section8(a)(3) of the Act. The Respondent excepted to theAdministrative Law Judge's finding, contending thatthe complaint alleged only Respondent's failure torecallBuccola as being violative of the Act. TheRespondent further contended that Respondent'sfailure to recall Buccola was not discriminatorilymotivated.We find merit in Respondent's excep-tions.We note, in regard to the Administrative LawJudge's finding that Buccola's layoff was violative ofthe Act, that during the course of the hearing counselfor the General Counsel specifically disavowed anallegation that Buccola had been laid off for herunion activities.Under these circumstances webelieve that it would be prejudicial for us to make afinding that Buccola's layoff violated the Act.' Wealso find merit in Respondent's contention that therecord fails to establish that Respondent's failure torecall Buccola was discriminatorily motivated.As found by the Administrative Law Judge,Buccola was laid off on March 9, 1973, allegedly forlack of work. The Administrative Law Judge foundbased on credited testimony that, within 2 weeksafter Buccola's layoff, Respondent hired "contract"labor to perform Buccola's duties. The Respondent'spresident testified that the switch to contract laborwasmade because it was less costly, in thatRespondent could use contract labor for only thenumber of hours in a day it was needed, and becauseitreduced Respondent's unemployment compensa-tion premiums. Furthermore, Buccola had the leastseniority in her department and subsequent to herlayoff two other employees were transferred out ofthat department.As evidence of Respondent's knowledge of Bucco-la's union activities, the Administrative Law Judgefound that on April 24, 1973, Buccola saw Respon-dent's president, Buchanan, and Respondent's pro-ductionmanager,Hagan, standing in a windowwatching her distribute union literature. Respondent,however, introduced into evidence an original copyofahotelbillwhich shows conclusively thatBuchanan was in Seattle, Washington, on April 24,1973.The Administrative Law Judge made nocomment in his Decision on the existence of thisevidence.We find that Respondent's failure to recall Buccolawas not discriminatorily motivated.In sofinding, wenote that Respondent obtained the contract laborapproximately 1 month before Respondent's officialssupposedly observed her distributing union literaturein front of the plant. Aside from this evidence, therecord is totally devoid of any evidence thatRespondent knew of Buccola's union activities. Inlight of this lack of knowledge and Respondent'sexplanation of its economicreasonsfor retainingcontract labor, we cannot find that Respondent'sfailure to recall Buccola violated the Act. According-ly, this portion of the complaint shall be dismissed.The Respondent filed further exceptions to theAdministrative Law Judge's finding that it violatedSection 8(a)(3) and (1) of the Act when it dischargedemployee Gaspar Gilbert Hildago.2 We find merit inthis exception.Hildago was hired on February 16, 1972, anddischarged on April 18, 1973, allegedly for unsatis-factory work performance. The Administrative LawJudge found, however, that Hildago was a satisfacto-ry employee and, therefore, the reason given for hisdischargewas pretextual.We do not believe therecord supports the Administrative Law Judge'sfinding that Hildago was a satisfactory employee. Inthis respect, we note that Hildago never received awageincreasewhile employed by Respondent eventhough other employees had receivedincreasesduring this period, and Hildago had been promisedAsia Garden Restaurant of San Francisco, Inc,205 NLRB No 141instead of April 18 The Administrative Law Judge also inadvertently found2We note that,at several places in his decision,the Administrative LawthatHildago became aware of the advent of the union organizationalJudge inadvertently referred to the date of Hildago's discharge as July 18,campaign in May 1973, rather than March 1973211NLRB No. 32 334DECISIONSOF NATIONALLABOR RELATIONS BOARDan increase within 90 days after he was hired.Furthermore,Hildago testified3 that whenever heasked his foreman, Lovato, about a raise, Lovatowould reply that Hildago would get a raise when hisbad work habits improved. Lovato also told Hildagothat he was not producing as much as the otheremployees. In December 1972, Respondent executeda review of Hildago's work performance. The reviewstated, in part, "He should work on changing hisattitude."This all took place prior to the union'sorganizational campaign which commenced in Feb-ruary 1973. Hildago himself did not become aware ofthe campaign until March 1973, approximately 1month before his discharge. On February 23, 1973,Hildagowas given a "correction interview" forattitude, failure to call in personally when he wasabsent for 2 days, and bad work habits. In thisregard, Hildago testified that Lovato told him that ifhe didn't personally call in the next time he wasabsent, he would be terminated. Despite Hildago'scredited testimony, the Administrative Law Judgeconcluded that Hildago did not know his job was injeopardy.We find, contrary to the AdministrativeLaw Judge, that Hildago's testimony makes itabundantly clear that he was aware of the gravesituation.Hildago's foreman, Lovato, testified that Hildagowas absent on April 10, 11, and 14, 1973, and thatHildago did not personally notify Respondent thathe would be absent. Although the AdministrativeLaw Judge did not credit Lovato's testimony, wenote that Hildago did not deny that he was absent onthose days, but testified that he could not rememberwhether or not he had been absent. On April 18,Lovato discharged Hildago for continued bad workhabits.In light of the above, we do not believe the recordsupports a finding that Hildago's discharge wasdiscriminatorilymotivated.Hildago's work recordcould hardly be considered satisfactory and there isundisputed evidence that he had been repeatedlywarned about his work habits prior to the advent ofthe Union and before he personally became aware oftheUnion's campaign. The fact that a dischargedemployee with a poor work record is also a unionadherent is not sufficient to support a finding that hewas discharged for his union activities. This isparticularly truewhere the employee has beenwarned that he is in danger of losing his job prior tohis becoming involved in union activities. According-ly,we shall dismiss this portion of the complaint.The General Counsel has excepted to the Adminis-trative Law Judge's failure to find that RespondentviolatedSection 8(a)(1) of the Act by solicitinggrievances from employees in order to undermine theemployees' support of the Union, and directingemployees to select an employee representative todealwithRespondent concerning grievances andterms and conditions of employment in order toundermine the employees' support of the Union. Wefind merit in these exceptions.On April 12, 1973, Foreman Lovato called ameeting of the 14 employees under his supervision.During the course of the meeting, Lovato told theemployees that he knew what they were trying to doand that they wanted better working conditions andbenefits.He then asked the employees what otherimprovements they wanted. After hearing the em-ployees' complaints, Lovato requested them to selecta representative to confer with him and othermanagement officials.We believe that where an employer, who has notpreviously had a practice of soliciting employeegrievances or complaints, adopts such a course whena union engages in an organizational campaign andasks the employees to select a representative to meetwith management, it implies to its employees that itwill correct the inequities it discovers as a result of itsinquiries, thus making union representation unneces-sary.4We conclude, therefore, that, by solicitinggrievancesand directing employees to select arepresentative tomeet with management, Respon-dent violated Section 8(a)(1) of the Act.5Due to the large number of Spanish-speakingemployees employed by the Respondent, we shallorder that the notice be posted in both Spanish andEnglish.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Hadbar, Division of Pur 0 Sil, Inc., Alhambra,California, its officers,agents, successors,and as-signs,shall take the action set forth in the saidrecommended Order,as hereinmodified:1.Delete paragraphs 1(a), (b), and (c) and insertthe following:"(a) Interrogating employees with respect to theirunion membership or activities, or as to the unionmembership or activities of other employees."(b) Soliciting grievances from employees in orderto undermine the employees' support of a union.3The Administrative Law Judge credited Hildago's testimony.Respondent violated Sec.8(a)(1) of the Act when Lovato interrogated4Reliance Electric Company,191 NLRB 44.Ybarra about the union activities of other employees, we find that the5Although we adopt the Administrative Law Judge's finding thatrecord fails to establish that Lovato told Ybarra to report back. HADBAR, DIVISION OF PUR 0 SIL, INC."(c)Directing employees to select an employeerepresentative to deal with Respondent concerninggrievances and terms and conditions of employmentin order to undermine the employees' support of theUnion."2.In paragraph 1(d) delete the words "any othermanner" and substitute therefor "other like orrelated acts."3.Delete paragraphs 2(a) and (b) and reletterremainingparagraphs accordingly.4.Substitute the attached notice for the Adminis-trative Law Judge's and publish the notice in bothSpanish and English.MEMBER JENKINS,dissenting in part:Unlike my colleagues, I would adopt the Adminis-trativeLaw Judge's findings that Respondent's"layoff" of employee Jeanne Buccola and its subse-quent failure to reinstate her was discriminatorilymotivated in violation of Section 8(a)(3) of the Act.The credited testimony shows that in late February1973,6 the Union contacted Buccola and enlisted heraid in organizing the employees at the plant. Buccolaagreed to help and, after signing a union authoriza-tion card herself, she contacted her coworkers andreported back to the Union that a considerablenumber of them were interested in union representa-tion.On March 5, Buccola invited several employeesto a meeting at her home where they were addressedby union officials and, on the following day, Buccolaand representatives of the Union mailed unionliterature and authorization cards to all employees.On March 8, after the employees had received theunion literature,Buccola's immediate supervisorasked her what she thought of "thisunion business."Buccola replied that she had received the unionliterature just like everyone else. On the followingday,March 9,Woody LaValley, Respondent'spersonnel manager, summoned Buccola to his officeand told her that they had too many girls on the floorand he was going to have to lay her off as the onewith the lowest seniority. LaValley also told her, atthis time, that employee Kelly who had been workingtemporarily in the office would now bereturning toBuccola's department. Buccola asked whether shewas eligible for rehire and LaValley said that shewas, but gave her no indication as to when she mightbe recalled. Following her layoff, Buccola remainedactive in contacting and organizing the employeesand, on three separte occasions, she distributedunion literature and cards at the plant gate. Buccolawas never recalled.335The explanations offered by Respondent forBuccola's layoff were found by the AdministrativeLaw Judge to be at variance with the facts. The firstsuch explanation was the one given to Buccola at thetime of her layoff; namely, that it was necessary toreduce the number of employees in her departmentand Buccola was being selected because she had thelowest seniority. As the Administrative Law Judgenoted,this explanation just will not stand up underclose scrutiny.Buccola was immediately replacedand the machine to which she had been assigned wasin continuous operation thereafter. Furthermore, thecredited evidence shows that since Buccola's layoff,allof the employees in her department have beenperforming overtime work. The second explanationfor the layoff, i.e., that Respondent decided to useless costly contract labor, fares no better. Not only isit inconsistent with the reasons given Buccola at thetime of her layoff,it isabsolutely contrary to thefacts which show that Respondent did not begin thepractice of using contract labor until some 2 weeksafter her layoff.My colleagues avoid the implications of thesefindings by pointing to the complaint's failure toallege that Buccola's layoff was unlawful and theGeneral Counsel's statements at the hearing that thelayoff wasnot being alleged as a violation.Be that asitmay, the fact of the matter is that from anevidentiary standpoint Buccola's layoff and thealleged unlawful refusal to recall her are closelyrelated and, as a result, the facts surrounding bothwere fully developed and litigated at the hearing.Respondent was permitted to, and did,present a fulldefense on the layoff issue. In these circumstances, Ifail to perceive how Respondent was in any wayprejudiced by the complaint's failure to allege thelayoff as a violation or by the General Counsel'sclarificationof the complaint'sallegationsand,accordingly, I would accept the Administrative LawJudge's determinations in regard to this issue.?What we are left with then is,inmy opinion, aclassic example of unlawful discrimination.Buccola,theprimemover in the Union'sorganizationalcampaign, is abruptly discharged just 4 days after shearranged the first contact between the employees andofficials of the Union and the reasons offered byRespondent to justify the discharge are clearlydemonstrated to be pretextual in nature. Nor canthere be any doubt concerning Respondent's animustowards the Union in light of the 8(a)(1) violationsfound by my colleagues, with which I agree. The soleremaining element in the 8(a)(3) violation, that ofemployer knowledge, is readily established at timesboth prior to and after the discharge. Subsequent to6All events occurredin 1973, unlessotherwiseindicated7Tamper,Inc, 207 NLRB No 142 336DECISIONSOF NATIONALLABOR RELATIONS BOARDthe discharge, Buccola passed out union literature atthe plant entrance where her activities were observedby officials of Respondent.8 In my opinion, it islikewise established that Respondent had knowledgeofBuccola's union activities at the time of heralleged layoff. Like the Administrative Law Judge, Irely principally on the fact that immediately after theemployees had received the union literature Buccolahad sent them, she was singled out by her supervisorand asked what she thought of "this union business."However, even without this evidence, I think it wouldbe reasonable to infer knowledge in a situation suchas this where the employee complement is only some45 people and the union activist in an open andunmasked fashion personally contacts each employ-ee individually both within and outside the plant.In light of the foregoing, I would find thatRespondent violated Section 8(a)(3) of the Act bydischarging Jeanne Buccola and thereafter failing toreinstate her and I would provide the usual broadcorrective action necessary to remedy this violation.In all other respects, I join in the determinationsreached by my colleagues.sThe fact that Buccolamay havebeen mistakenin identifyingPresidentBuchanan as one of the officialswho observedher solicitations from awindow in the plantwouldseem tome tobe immaterialto the issue. Thereisno question that on at least oneoccasion, Buccola was observedhandingout union literature at the plant entranceby Respondent's officials.APPENDIXemployee representative to deal with us concern-inggrievances and terms and conditions ofemployment in order to undermine the employ-ees' support of a union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights under Section 7 ofthe National Labor Relations Act, and will notprevent them from forming, joining, or helping aunion and they can act together for collectivebargaining or other aid or protection.HADBAR, DIVISION OFPUR 0 SIL, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Eastern Columbia Building, Room600, 849 South Broadway, Los Angeles, California90014, Telephone 213-688-5254.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, the National Labor Relations Board hasfound that we have violated the law and has orderedus to post this notice and we intend to carry out theorder of the Board and abide by the following:WE WILL NOT question our employees abouthow they feel about their union activities or theunion activities of other employees.WE WILL NOT solicit grievances from employeesin order to undermine the employees' support of aunion.WE WILL NOT direct employees to select anDECISIONHENRY S. SAHM, Administrative Law Judge: Thisproceeding, heard at Los Angeles, California, on July 17-18, 1973,1 pursuant to various charges filed between April20 and May 31, presents questions whether Respondent,called the Company, laid off and refused to reinstate anemployee and discharged another in violation of Section8(a)(3) because they engaged in activities on behalf of theCharging Party, herein called the Union, and whetherRespondent engaged in other acts of interference, restraintand coercion in violation of employee rights under Section8(a)(1) of the National Labor Relations Act, as amended,herein called the Act.Upon the entire record, including observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the parties on August 20, there are madethe following:IAll dates refer to 1973 unless otherwise indicated. HADBAR, DIVISION OF PUR 0 SIL, INC.337FINDINGSOF FACT2I.THE BUSINESS OF THE EMPLOYERAND THE LABORORGANIZATION INVOLVEDThe Respondent Company, a corporation engaged atAlhambra, California, in the sale of hoses and relatedrubber products, annually ships products valued in excessof $50,000 to points outside the state and is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.A.IntroductionThis case arose in the context of a union organizationalcampaign commencing in February 1973 at Respondent'splant.The unfair labor practices are alleged to haveoccurred during the time the Union was soliciting theemployees to sign authorization cards. When a sufficientnumber of Respondent's employees had signed authoriza-tion cards, the Union requested recognition on April 13,and filed a petition for an election, whereupon an electionwas held on June 29, approximately 4 months after theorganizational campaign began. The Union won theelection by a decisive margin. The tally of ballots showedthere were 48 eligible voters and that 44 votes were cast, ofwhich 30 were for the Union, 9 against the Union, and 5were challenged. On August 10, the Board issued acertification of representatives.B.CredibilityThe witnesses for the General Counsel and Respondentare in conflict as to the salientissues inthis case. However,after observing the witnesses and analyzing the record andinferencesto be drawn therefrom, this conflict in testimonyis resolved in favor of the versions told by the GeneralCounsel'switnesseswho appeared to be forthright andtruthful.Based upon the recital of the facts in this case,hereinafter set out, the demeanor of the witnesses intestifying, the substantial evidence on the record appraisedas a whole, and on the straightforward testimony of theGeneral Counsel'switnesses,the testimony of Lovato,Buchanan,and Cooksen, the company officials, is notcredited. Their recitals lacked plausibility, their vague andequivocaldenials,and self-contradictions, weighs againstascribingcredence to their version of what occurred withrespect to the salientissues inthisproceeding,ashereinafterexplicated.2The testimony concerning some of the incidents involved in thisproceeding,particularly the dates and chronological sequence,are contra-dictory, ambiguous,incomplete, and, in some instances, incoherent as tospecific details, due, in part, to some of the witnesses having difficulty withtheEnglish language even though they testified with the aid of aninterpreter.Others who did not use the services of an interpreter,in someinstances,stillhad difficultyinexpressing themselves as is reflectedthroughout the transcript.Consequently, findings of fact made herein resultfrom an attempt to reconcile the evidence to determine not only whenparticular events occurred but what occurred.In attempting to supplycoherence to those statements which in some instances approach incoher-ence,and acts which are ambiguous because of a paucity of evidence or, insome instances,a failure to elicit sufficient facts from a witness,necessaryMoreover,many of Respondent'switnesses'answerswere voicedin responseto leading and suggestive questionspropounded by Respondent's counsel which also militatesagainst the weight to be given their testimony. As the vicein counsel asking hiswitnesses leadingquestions is thatthey suggest the desiredanswers,which the witnesses willmerely adopt, it may seem futile to object once such aquestion has been asked and the desired answer suggested.Therefore, little probative value has been given to suchtestimony thus elicited.Another practical consideration which cannot be over-looked in resolving the credibilityissues inthis case is thefact that three of the General Counsel's witnesseswere stillin the employ of the Respondent Company at the time theytestified; namely, Velarde, Flores, and Kelly. As such, theydepended on their jobs for their livelihood and theyunderstood that after testifying they must continue in theemploy of the Respondent. Moreover, the trier of thesefacts is not unmindful of the predicament of an employeewho testifies adversely to his employer's interests, beingapprehensive and fearful, with some measure of justifica-tion as to the future possibility of retaliatory action. Thesepractical considerations, coupled with the normal workingsof human nature, have led me to place considerablecredence upon their testimony as it is believed they wereimpelled to tell the truth regardless of what consequencesmight eventuate.An additional cogent reason for crediting the versions ofthe General Counsel's witnessesis the Respondent's failureto call otherwitnesses;namely, LaValley, Hogan, Charles,andWolman, all of whom played roles of specialsignificancewith respect to importantissues in thisproceeding. The failure of the Respondent to producethese threematerial witnessesat the trial to corroborate thetestimony of Lovato,Buchanan, and Cooksen renders theirversions of what occurred dubious, and also warrantsdrawing an inference that if these absent witnesses hadbeen produced their testimony would not have beenfavorable to the Respondent .3 Their absence "not onlystrengthens the probative force" of the witnesses for theGeneral Counsel, "but of itself is clothed with a certainprobative force. "4C.The Alleged Unfair Labor Practices1.The layoff of BuccolaJeanne Buccola was employed by the Company in itsfinishing department from October 1971 until she was"laid off" on March 9, 1973. In late February, AngeloMasi, an official of the Union, enlisted her aid inorganizing the Union at Respondent's plant. After signingrecourse has been made to other witnesses' testimony in the context of theirtestimony,aswell as other facts and circumstances,inan effort todeterminewhat wasmeant oroccurred.However; in all situations this wasnot possible.In the interestsof accuracy, the testimonyof thosewitnesseswho testified as to the critical aspects of thisproceeding has been quoted inhaec verbacopiouslyas theirflavorand nuancesare frequently incapable ofliteral translation or interlineal rewording so that evena metaphrase mightbe consideredimprecise.3 InterstateCircuit v. U. S.,306 U.S. 208, 225, 226.N.LRB. v. Wallack &Schwalm Co.,198 F.2d 477, 483 (C.A. 3);Concord Supplies & EquipmentCorp.,110 NLRB 1873, 1879.4Paudler v. Paudler, et al.,185 F.2d 901, 903 (C.A. 5), cert. denied 341U.S. 920. 338DECISIONSOF NATIONALLABOR RELATIONS BOARDaunion card, Buccola contacted her coworkers andreported to Masi that a considerable number of them wereinterested in a union. Shortly thereafter, she invited someof the employees to a meeting at her home on March 5, atwhich time they were addressed by union officials. Otherunion meetings were also held at the American Legion Hallon May 14 and June 28.On March 6, Buccola and the union officials mailed toall the employees brochures printed in both English andSpanish, to which were attached union authorization cards.On March 8, after the employees had received the unionliterature and cards mailed to them, Buccola's immediatesuperior,Chris Charles, who is in charge of the finishingdepartment, asked her: "What do you think of this unionbusiness?" to which Buccola replied, "... I got literaturejustlike everybody else."The following day, March 9, Woody LaValley, personnelmanager, summoned her to his office. He told her that"this was one of the parts of his job that he did not like oflaying people off, but they were not allowed to have thatmany girls on the floor, and since I was the last one hired, Imust be the one that was laid off and that Juanita Kelly,who had originally worked in the finishing department,and was no[w] temporarily working in the office, was goingto come back into the [finishing] department again.5 . . . Iasked Mr. LaValley if I was eligible for rehire and he said,'yes.' I asked him how soon and he said that he did notknow." Buccola was never recalled.6After her layoff, Buccola continued to contact Respon-dent's employees with respect to soliciting them to signunionauthorization cards and also by notifying them ofunion meetings at her home or the American Legion Hall.She also handed the employees union literature andauthorization cards on April 24, May 11, and June 27, asthey left the Respondent's plant at the end of the workingday. On April 24, she handed Ralph Mesa, an employee,literature and a union card outside the plant. She nextobserved LaValley and Wolman, company officials whowere15 to 20 feet away from her, approach Mesawhereupon Mesa gave them the union material which theyproceeded to read. Buccola testified that on the same day,while distributing union literature to the employees, shesawBuchanan,Respondent's president, andHagan,production manager, standing at a plant window, 5 feetfrom her, observing her hand union literature to employ-ees.7Also, on April 24, AngeloMasi,organizerfor the Union,while distributing union literature at the plant to employ-eeswas asked by LaValley and Wolman, companyofficials, to allow them to read the material he wasdistributing.Masi refused.It is well settled that union activities such as BuccolaSKellyhad been transferred from the finishing department to theinspection department the last weekof December 1972, and thenreturnedto finishing when Buccola left on March9,whereshe remained until June18 when she transferred again to inspection.6 She had been laid off ontwo previousoccasions: for 2 months inDecember 1971 and Juneor July 1972 for I month.7Masi,the union official organizer,describedthe companyofficials as"opening up" the windowdrapes of their officesand "looking out thewindow"at him,Buccola, and Hidalgo, an alleged discriminatee,distribut-ing union literatureto the employees as they left the plant.engaged in are a fundamental right accorded by Section 7and protected by Section 8(a)(1) and (3) of the Acts Also,reprisal against an employee in the form of a layoff ordischarge as a result of an employee exercising his or herprotected rights is a violation within the meaning ofSection 8(a)(3) and (1).9Accordingly, the sole issue in the present case is one offact-whether or not substantial evidence on the record asa whole supports, by a preponderance of the testimony, theGeneral Counsel's contention that Respondent's failure torecall Buccola after she had been laid off was discriminato-rilymotivated. The Respondent Company counters thisargument by alleging that Buccola was laid off because oflack of work and her having the least seniority of allemployees in her department. Furthermore, Respondentalleges, a valid business decision had been made to employ"contract labor" which cost less than full-time employeesas contract labor is paid on the number of hours actuallyworked daily, whereas full-time employees are paid on an 8hour basis regardless of whether there is work to occupythem for the entire working day.These contract labor individualsare claimedby Respon-dent not to be employees of Respondent and hence not tobe considered "employees" in the context of determiningwhether Respondent hired "employees" after Buccola'slayoff to perform the job she had formerly performed. Theanswer to this frivolous proposition was well stated whenthe Court of Appeals for the Fifth Circuit in refuting afatuous justification held that such an argument 10 "sticksin the bark, is without reality andsubstance... . Drawnto deal substantially with substantial things, the NationalLabor Relations Act has been from the beginning, it mustcontinue to be, consistently with its avowed purpose andthe language employed in the Act, broadly construed andasbroadly given effect to cope with and prevent themischiefs it was designed to meet and do away with.Shadow boxing with words, including dialectical hairsplitting, the tithing of mint, anise and cumin, and thedivision of a mustard seed, to reach a formal, a technicalresult,has therefore no proper place, and may not beemployed,in construingand applying it."Moreover, Buchanan, president of Respondent, did notleave a favorable impression because of his inability torecall how many contract employees were hired, and forwhat period of time; nor did he know the name of theagency from whom he hired them even though he signedthecheckspaying the agency for their hire. Suchimplausible and incredible testimony leads one to concludethat the contract labor argument was a subterfuge.Cogently probative in determining whether Respon-dent's failure to reinstate Buccola was discriminatorilymotivated are the following considerations: Buccola'ssupervisor asking her on March 8 what she thought of the8Section7 of the Act reads:Employeesshall have the right to self-organization, to form, join, orassist labor organizations, to bargain collectivelythrough representa-tives of their own choosing,and to engagein other concertedactivitiesfor the purposesof collective bargainingor other mutual aid orprotection, ... .9N.L.R.B. v. Victor Otlans Roofing Co.,445 F.2d 299, 300 (C.A. 9),enforcing182 NLRB 898.10N.L.R.B. v. MetallicBuildingCo.,204 F.2d 827, 828. HADBAR, DIVISION OF PUR 0 SIL, INC.339"union business"after the union literaturewas received bythe employees on eitherMarch 6 or 7, and her "layoff" onMg -9h 9.._This precipitgt coneate,pation of events, all ofwhich occurred within 4 days,commencing on March 5when a union meeting was held at Buccola's home, leadsone to believe that there was more than a temporalcoincidence between-Buccola being the leading employeeproponent in the Union's organizing campaign,the mailingof the union literature,her supervisor inquiring after theemployees received the. union literature as to her viewsabout the Union, and her "layoff" the following day.11In addition the remarksof LaValley,the personnelmanager,are noteworthy. LaValley summoned Buccola tohis office on March-9, and without any advance notice toldher of her immediate layoff,However,before tellingBuccola of her immediatelayoff, LaValley apologized forhis action by stating that he disliked doing it but there wasnothing he could do about it as "they were not allowed tohave that many girls on the floor and since I was the lastone hired,Imust be the one that was laidoff..." Notonly is this justification inconsistent with the facts, ashereinafter explained,but also itcastsdoubt upon itsveracity and stamps it as pretextual when it is consideredthat there was no economic necessity for Buccola's so-called layoff.This is evidenced by the machine sheoperated not being idle from the day of her layoff until thetime of this trial. Immediately upon her leaving,Buccola'sjob was taken over by other employees and 2 weeks later,as credibly testified to by Flores, a coworker of Buccola,the "contract"employees-thereaftermanned the samemachines which Buccola had operated and performed thesame duties as Buccola. Further militating against Respon-dent'sallegeddefense for laying off Buccola is thetestimony of Buchanan,Respondent president's contradic-tory andinconsistent reasonsfor her layoff. He testifiedthat he received a "report"fromthe company comptrollerrecommendingthat contract labor be employed as it waslesscostly than full-time employees.This report wasreceived by him on April 18, approximately 6 weeks afterBuccola's layoff and approximately 2 weeks after thecontract labor had already been employed and working.He could not,therefore,have relied on the recommenda-tionsof the comptroller's"report" (which was notproduced at the trial) in decidingto lay offBuccola onMarch 9. Moreover, the justification advanced for Bucco-la's layoff is at variance with the reason givenby LaValleyat the time when he notified her that she was being laid off.Such assertions lead one to believe that the Respondent'spurported reason of economic necessity was a pretextadvanced in an effort to concealits proscribed motive inlaying off Buccola.There is not a scintilla of credible evidence thatRespondent was considering the employment of contract11SeeN.L.R.B.v. Arkansas-LouisianaGas Co.,333 F.2d 790,796 (C.A.8, 1964);N.LR.B. v. Montgomery Ward & Co.,242 F.2d 497,502 (C.A. 2,1957) cert.denied, 355 U.S. 829(1957).12ArbieMineral Feed Co.v.N.LR.B., 436 F.2d 940, 943 (C.A. 9, 1971).17Cf.Filtron Co., Inc.,134 NLRB 1691, 1709-11,enfd. 309 F.2d 184, 185(C.A. 2, 1%2);Ox-Wall Products Co.,135 NLRB840, 841, enfd. 310 F.2d878, 879(C.A. 2, 1962). ,14Morristown KnittingMills,80 NLRB731, 732.15Alice Velarde testified that the so-called contract employees assumedlabor before Buccola'sMarch 9 layoff. Not only did herprotected concerted activities motivate the contrivedlayoffdecision on March 9, but also herintensiveunion activityincluding her distributing union material at the plant afterher layoff, of which Respondent was aware. The samefactors eventuated in Respondent ultimately deciding notto reinstate Buccola to her former job. It is well settled thata discriminatorilymotivated failure to recall a laid-offemployee is violative of the Act, even if it is only partiallymotivated by discriminatory considerations.12 Thus, thelayoffand subsequent failure to recall Buccola wasunlawful,as the reasonfor such failure was Buccola'sunion activities.13Moreover, it is not necessary for anemployee discharged in violation of the Act to requestreinstatement in order to be entitled to it.14Corroborative of this finding that the Act was violated isthe fact that immediately after Buccola was laid off othercompany personnel assumed her duties. Juanita Kelly wastransferred from the inspection department to take overBuccola's duties.Beginningapproximately 2 weeks afterBuccola'slayoff and up to the close of this trial, herpositionwas filled by various other contract employeeswho were hired after her alleged layoff.15 Alice Velarde,who is presently employed by Respondent, crediblytestified on rebuttal that since Buccola's March 9 layoff allthe employees in the finishing department have workedovertime the last week of the months of March, April,May, and June 1973. It is reasonable to infer and so foundthat the employees' overtime was occasioned by a plentifulamount of work on hand. This is cogent evidence to refuteRespondent's contention that valid economic considera-tionswere the basis for Buccola's layoff, as the recordclearly reveals there was no lack of work in the finishingdepartment. Moreover, it is uncontroverted that personnelwere hired after Buccola's layoff who performed and wereperforming at the time of the trial the same work asBuccola did. Also, buttressing this conclusion is Respon-dent's unionanimus asindicated by its illegal discharge ofanother employee and interference with its employees'Section 7 rights,infra,allof which occurred after theadvent of the Union. These actions were motivated, it isfound, not for validreasons,but rather, with the purpose ofaborting the union campaign by ridding itself of Buccolawho was the prime employee activist in the unionorganizational campaign at its plant.Moreover,Charles,who was Buccola's immediatesuperior asked her what she thought about the Union theday after the Union had mailed literature and authoriza-tion cards to all the employees. This is probative of the factthatRespondent had knowledge of her union activitieswhen she was laid off the next day. It is not toounreasonable to assume that Charles not only advised hersuperiorsofher conversation with Buccola but thatthe duties of Buccola 2 weeks after she left.These contract employees wereallhired at 2-week intervals and then replaced at the endof 2 weeks byothernewly hired contract employees. Juanita Kelly,who has beenemployed byRespondent for approximately7 years,corroboratedVelarde'stestimony. Immediately upon Buccola leaving,Chris Charles took overBuccola's job for a short time untilKelly wastransferred,who continued inBuccola's job until the so-called"contract"employees assumed Buccola'sduties 2 weeks later. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany officials might have requested Charles to ascer-tain Buccola's views about the Union. There is evidence inthe record which appears to indicate Buccola's unionactivitieswere of such widespread activity and intensitythat it can reasonably be inferred they could not haveescaped notice by Respondent when it is considered shenot only workedin a smallplant of about 45 employees,but also she was observed by company officials distribut-ing union literatureat the plant after her layoff, whicheventuated in her not being reinstated although there wasplenty of work.Even though Respondent had direct knowledge of herunion activitieswhen company officials observed herdistributing literature to employees as they left the plant,theSupremeCourt has held direct knowledge notnecessary,stating "itwas not required to deny reliefbecause therewas no direct evidence that the employerknew thesemen had joined [a union J."16 Moreover bySection 10(e) of the Act, Congress gave to the trier of thefactspower to draw inferences from the facts and toappraise conflicting and circumstantial evidence and theweight and credibility of testimony.17On the other hand, economic considerations whichRespondent alleges as thecause for Buccola's layoff maynot be assertedto shield the Respondent Employer againstthe consequencesof its discrimination against her, sinceshewould not have been laid off but for her unionactivities.The circumstances of each case must be weighedto determinewhat motivations truly dominated Respon-dent in laying offBuccola. In this proceeding, it is foundthatRespondent was motivated, at least partly, by itsantagonismto her efforts to bring the Union into the plant.In view of the whole record including Respondent'sopposition to the Union,infra,its knowledge of Buccola'sunion activities, its patently unconvincing explanation forits layoff of Buccola,as well as itsactions subsequent toher layoffin not recallingher, it is found that substantialevidence supports a finding that the real reason Buccolawas not reinstated was becauseof her union activities.Such conduct on the part of Respondent violated Section8(a)(3) and(1) of the Act.2. The discharge of HidalgoGilbert Hidalgo was employed from February 16, 1972,toApril 18, 1973, at which time he was discharged foralleged unsatisfactory work performance and being absentfromwork on February 19 and 20. Hidalgo first becameaware of the Union's organizational campaign in Maywhen he was mailed union literature and an authorizationcard.About thesame time,Alice Velarde, an employee,telephoned him and asked him if he was interested inhaving a unionat the plant to which he answered in theaffirmative.The same day he signed and mailed theauthorization card to the Union. He attended four unionmeetingsatwhich plans were discussed to obtain thesignaturesof additional employees on authorization cards.Hidalgo solicited 10 employees of whom 5 signed unionauthorization cards.On April 12, 6 days before Hidalgo's discharge, hissupervisor,Lovato, called a meeting of the 14 maleemployees in the calender room, long press area who wereunder his supervision. According to Hidalgo's testimony,Lovato told them "There is somebody that is trying to startsome trouble here, but we don't know who it is as yet. Thenhe changed his language to Spanish and he said, 'We knowabout you guys trying to-that want better conditions andbetter benefits and like that' and then after he asked whatdid we want, some of the men there answered what theywanted . . ." Hidalgo continued that they complainedabout their wages, excessive heat, and foul air in the shopand requested that their working conditions be improved.Mention was also made of the profit-sharing and pensionplans which had been discontinued on July 1, 1972, whenthe previous owner sold the plant to Respondent.Lovato then requested the assembled employees to selecta representative to confer with him and Hagan, a companyofficial, regarding their complaints. After Lovato left, themen elected Hidalgo to represent them. Hidalgo's testimo-ny continues that he was selected: "because I am bilingualand since I was passing the cards around and asking theguys to be in the Union with me, I felt that I had aresponsibility to them to do that." However, Hidalgo nevermet with Lovato or Hagan. Instead, these companyofficialsmet later the same day with another of theemployees, Jose Torres, who is related to Lovato. AlthoughLovato testified a "few" of the complaints were resolved inhis and Hagan's meeting with Torres, he failed to testifywhat was "resolved," or how it came about that instead ofHidalgo, Tones was authorized to represent the employees.Another employee, Guillermo Contrares, in testifying oncross-examination as to Torres' role in meeting withLovato and Hagan stated that "Jose Luis Torres wentbecause he wanted to do so. We didn't propose him." Infact, Lovato testified that he did not know whether Torreswas selected by the employees to represent them whenTorres and he "discussed" the employees' complaints.Tones spoke to his fellow-employees on April 16, andaccording to Hidalgo he told them that Lovato and Haganagreed to grant them fans and brooms to keep the shopclean and, scissors, but refused their request for a payincrease.When Tones finished speaking to his coworkers,Lovato then came to where the employees had gatheredand told them the same thing as Tones had. When Lovatoleft,Hidalgo told the employees not to believe anythingLovato had said "because they are just trying to buy us offand use this meeting to keep the Union away from theCompany." Contrares', a fellow employee, version of thisincident was that Hidalgo told them "not to pay attentionto the promises being made, that if the Union got in it wasgoing to be better."Two days later, July 18, Hidalgo was fired. He wassummoned about 3:15 p.m. to the office of LaValley, thepersonnel director, who told him according to Hidalgo that"I was being discharged for bad work habits and that Imissed two days without calling in and he handed me mychecks and papers saying the date of the discharge on it. I16N. L.R. B. v. Link-BellCo.,311 U.S. 584, 602,SuttonHandle Factory,19Link-Belt, supra,at 597.See RadioOfficersUnionv.N.L.R.B.,347 U.S.119 NLRB 955,affd.255 F.2d 697 (C.A. 8, 1958),cert.denied358 U.S. 86517, 40-52.(1958). HADBAR, DIVISION OF PUR 0 SIL, INC.asked him . . . why did it take so long to fire me because Iwas absent these two days about two months already. Ithas been two monthssinceImissed these days withoutcalling in." 18 He was given a written notice stating that hewas being discharged and handed his check not on theregular payday but in the middle of the pay period.19John Lovato, a supervisor, who was in charge of thecalender room and long press area testified that Hidalgowas an unsatisfactory employee. He testified that thisevaluation was based on Hidalgo's inadequate production,his "shooting the breeze with the guys, . . . playing arounda lot," his "poor work," and "his work habits and attitude."On February 23, Hidalgo was handed a written form whichstateshe was "given a correction interview" for thefollowing reasons: "Attitude, failure to call in for 2 days[and] bad work habits." After this notice was given toHidalgo, Lovato testified that he told Hidalgo: "that if heimproved within 30 days I would see about getting him anincrease[in pay ] and if he did not I would have to seeabout discharging him."However,Hidalgowas notdischarged until 2 months later. On April 17, he was givena written form notifying him that his "attitude and badwork habits" persisted and that Lovato recommended hisdischarge.On April 18, he was discharged and given awritten termination paper which again stated that thereason was his "bad work and attitude." Furthermore,Lovato testified that Hidalgo's absenteeism, particularly 2days in February when he was absent, also contributed tohis decision to discharge him on July 18.JoseYbarra has been employed by Respondent sinceOctober 1970. Ybarra, who is a neighbor of Hidalgo,testified that Hidalgo telephoned him in February that hewas ill and requested him to notify Lovato he would beabsent from work.When Ybarra delivered Hidalgo'smessage,Lovato told Ybarra that it was Hidalgo'sresponsibility to notify him personally. The facts show thatitwas notuntilJuly 18, 6 months after Hidalgo's allegedunauthorized 2 day absence in February, that this wasresurrected as a reason for his discharge. However, it isuncontradicted that Ybarra did notify Lovato. Assumingarguendothat Hidalgo's absence was not properly reported,there is still substantial evidence and it is found, asexplicated below, that Hidalgo's discharge was motivatedbecause of his concerted protected union activities whichviolated the Act.20Harvey Cooksen, whose testimony and demeanor leftmuch to be desired, is a foreman under whose supervisionHidalgo worked for approximately 6 months in 1972.Cooksen described the quality of Hidalgo's work as"unsatisfactory;.... [I] did not like his attitude and theway he performed his work . . . . And his general attitude.He did not care whether it was done or not . . . his workhabitswere very poor . . . . It seemed to me like heworked when he wanted to and wouldn't work when he didnot want to." He concluded his direct examination inresponse to leading questions by stating he told Lovato in1972 that he "didn't think the man was worth keeping."On cross-examination, it was elicited after some effort18This is an unmistakable reference to Hidalgo having beenabsent for 2days in February when Ybarra notified Lovato. Seeinfra.'sCf.Burk Bros. v. N.L.R.B.,117 F.2d 686, 687 (C.A. 3);Materials341thatCooksenmade out a "performance review" onDecember 18, 1972 (Resp. 6). In his judgment of Hidalgo,he rated him as "average" on the "performance review"and in answer to a question whether Hidalgo's perform-ance was "unsatisfactory," he slyly answered: "It was notperfect, no."When asked how Hidalgo demonstrated his"poor attitude" he answered: "When you were talking tohim, he was off in another part of the world somewhere,like he was not paying attention."Henry Bond, a foreman, testified that on a "few"occasions Hidalgo worked for him and "He just didn't doenough work, he just disappeared too much on the job."On cross-examination, it was elicited that this occurred,.not too long after he started working" for Respondent.Further questioning revealed it was in August 1972, about7 months before his discharge on April 18, 1973.JoseYbarra testified that on his own initiative heinformed Lovato that the Union was distributing authori-zation cards to the employees. See above. Two days laterLovato asked him, according to Ybarra, the identity ofthese employees who were distributing the union cards "sothey could fire the persons." On cross-examination, it waselicited that the reason Ybarra volunteered the informationtoLovato that employees were distributing cards was"because I was afraid he was going to fire me because hehad stayed for a few days without talking to me." Heexplained that he felt he would ingratiate himself withLovato if he were to reveal that the Union was organizingtheCompany's employees and thereby obviate anypossibilityof being fired by Lovato who had stoppedspeaking to him. Ybarra stated that he feared the reasonLovato had ceased speaking to him was Lovato might havelearned he had signed a union card. It was this fear that hemight be fired, continued Ybarra, that impelled him to goto Lovato in order to curry favor with him and divulgewhat he knew about union activity in the plant, hopingthereby to placate Lovato and be in his good graces andthus prevent being fired. A week later, Ybarra testified,Lovato came to him at his work station and inquired if hehad learned anything more with respect to the Union'sorganizational campaign. Ybarra replied in the negative.After this conversation, Ybarra testified that he warnedHidalgo, Velarde, and Rita Lamas to be careful of Lovato"because he was looking for somebody to throw out of theUnion."The testimony of Lovatoisa maze ofcontradictions,discrepancies, equivocations, generalities, and in someinstances outright improbabilities. Then, too, the vague,unspecific, and indefinite complaints testified to by Lovatoand Cooksen with respect to the quality of Hidalgo's work,which in the main are too intangible to refute, leaves hisdischarge unsatisfactorily explained. Their testimony wasuncertain and not specific as to the reasons, identity, anddetails of some of their complaints regarding Hidalgo. Forexample, they described Hidalgo in such nebulous andgeneral terms as "attitude" and "bad work habits" and"poor work" and "unsatisfactory work." Finally, LovatoTransportationCo.,170NLRB 997, 998.20BerlandPaint City v. N.LR.B., 478F.2d 1405(C.A. 8, 1973) 342DECISIONSOF NATIONALLABOR RELATIONS BOARDshifted to another reason for deciding to fire Hidalgo,namely, because he played ball.It should be noted that Lovato's and Cooksen's reasonsfor firing Hidalgo were not related to anyspecificincidents.Rather, they are broad, generalized subjective characteriza-tions and were, therefore, quite impossible to refute anddifficult to impugn through cross-examination. The unspe-cific, inconsistent, contradictory, and unconvincing rea-sons given for his discharge create a suspicion that theywere offered to conceal an unlawful motive which in thissituation, it is found, was an attempt to forestall unionactivity and to abort the Union's organizational activitiesby discharging one of the most active union adherentswhose union activities, it is uncontradicted, Respondentwas aware of before the date of his discharge. This isevidenced by him being selected by his fellow employees torepresent them. His statement to the other employees nottobelieve that Lovato would rectify their substantivecomplaints, it is not too unreasonable to assume, wasbrought to Lovato's attention by Torres who was related toLovato and who in some strangely unexplained mannersupplanted Hidalgo as the employees' representative todeal with Lovato and Hagan.For the reasons hereinafter explained, it is found that therecord in this case speaks for itself in that the evidenceadduced by Respondent in support of its defense is not ofsufficient probative force to overcome theprima faciecasemade out by the General Counsel. The testimony makesplain that with respect to the layoff of Buccola and thedischarge of Hidalgo there is more than a coincidentalconnectionbetween their union activities and theirseparations by the Respondent. Indeed, it is found that"the principal events [are] really no coincidence at all, butrather part of a deliberate effort by the [Respondent] toscotch the lawful measure of the employees before theyhad progressed too far toward fruition."21The unconvincing character of proffered shifting andmultiple reasons given by Respondent for Hidalgo'stermination which even included the charge that he threwrubber balls at other employees during working hours isalso a significant factor in determining whether or not hisdischarge was improperly motivated.22 It is found that thereasons stated by Respondent for Hidalgo's discharge arenot only false, as evidenced by the testimony set out above,but also reveals that Hidalgo's performance review showshim to have been a satisfactory employee. Inasmuch asRespondent's stated reasons for firing Hidalgo are false, itis reasonable to infer there is another motive. In this case,it is found that the motive for Respondent's discharge isone which Respondent sought to conceal-an unlawfulmotive, namely, Hidalgo's union activities.23D.ConclusionsIt should be borne in mind that Buccola and Hidalgowere the spearhead of the Union's organizational activityin the plant. It was they who signed union cards, solicitedother employees to do likewise, attended union meetings(including two at Buccola's home), and distributed union21N.L.R.B. v. Jamestown SterlingCorp.,211 F.2d 725, 726 (C.A. 2).22Dant&Russell,Ltd.,92 NLRB 307, 320;N.L.R.B. v. Condensor Corp.,128F.2d67,75 (C.A. 3). SeeMooresvilleMills,99 NLRB 572, 600.literature outside the plant. It was only after they engagedin all these protected activities that the quality of Hidalgo'swork became intolerable to Respondent and it was decidednot to recall Buccola to the job she was laid off from,thereby discharging her.Against the feeble evidence of Hidalgo's inefficiency andthe alleged economic reasons for the layoff of Buccola,there has been weighed Respondent's knowledge of theirunion activities and the summary nature of their separa-tionswith neither knowing their jobs were in jeopardy.This combination of circumstances is scarcely explainableexcept upon the hypothesis that Respondent was discrimi-natorilymotivated and makes no other explanationreasonable. It is found that these belated reasons werespecious afterthoughts advanced by the Respondent for itsactions and used as a pretext. The real reason was toeliminate Hidalgo and Buccola from its work force andthus cripple the union organizational effort as well asdiscourage its employees from continuing the organization-al campaign. Such conduct violated Section 8(a)(3) and (1)of the Act.Section 8(a)(1)On the basis of the foregoing, it is concluded thatRespondent interfered with, restrained, and coerced itsemployees and thereby violated Section 8(a) (1) of the Actby the following conduct found above:(1)Charles,who was Buccola's immediate supervisor,interrogating Buccola on March 8, as to what she thoughtabout the Union.(2) Although Ybarra's fear of discharge because he hadsigned a union card impelled him to curry favor in anattempt to ingratiate himself with Lovato by divulging tohim what he knew about union activity in the plant,nevertheless, Lovato interrogating Ybarra a week later astowhether he had learned anything more about theUnion's organizational campaign was a violation ofSection 8(a)(1).(3)When Lovato asked Ybarra to report to him on whatunion activities were going on in the plant, this violatedSection 8(a)(1).There was not only a lack of the requisite preponderanceof evidence elicited by the General Counsel to prove theother averments in the complaint alleging violations ofSection 8(a)(1), but also, in some instances, a failure ofproof. Accordingly, it will be recommended that paragraph9, subheadings (a), (c), (d), (e), (f), and paragraph 10 of thecomplaint be dismissed.II.THEEFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several states and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.23ShattuckDenn MiningCorporation v. N.L.R.B.,362 F.2d 466, 470(C.A. 9, 1966),enfg.151 NLRB 1329. HADBAR, DIVISION OF PUR 0 SIL, INC.Upon the foregoing findings and conclusions, there arehereby made the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section2(6) and (7) of theAct.2.The Union herein, Stove, Furnace & Allied Appli-anceWorkersInternationalUnion of North America,Local 158, AFL-CIO, is a labor organization within themeaning ofSection 2(5) of the Act.3..Byinterferingwith, restraining, and coercing theemployees in the exercise of the rights guaranteed inSection 7 of the Act, as specified above, the Respondenthas engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.By discharging and discriminating with regard to thehireand tenure of employment of Gilbert Hidalgo,Respondent discouraged membership in the aforemen-tioned Union and committed unfair labor practices withinthe meaningof Section 8(a)(3) of the Act.5.By laying off Jeanne Buccola, as set forth above,Respondent discriminated against her in regard to hertenure of employment, and the terms and conditionsthereof, to discouragemembership in the Union andthereby violatedSection 8(a)(3) and (1) of the Act.6.The allegations of Paragraphs 9, (a), (c), (d), (e), (f),and 10 of the complaint are dismissed.THE REMEDYIt is recommended that the Respondent cease and desistfrom violating Sections 8(a)(1) and 8(a)(3) of the Act, andthat it reinstatebothJeanneBuccola and Gilbert GasparHidalgo and that it reimburse them for anyloss of earningssuffered by reason of the discrimination against them, bypaying tothem a sumof money equal to the amount theywould have earned from the dates of their discriminationto the date of offer ofreinstatement,less their net earningsduring the period of such discrimination, with saidreimbursementtobe computed as provided in F. W.WoolworthCo., 90 NLRB 289, with interest thereon at therate of 6 percentper annumin the manner prescribed inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act,there is issuedthe following recommended:24 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.ORDER 24343Respondent, Hadbar, Division of Pur 0 Sil, Inc., itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discriminatorily discharging and/or laying off itsemployees or otherwise discriminating against any employ-eebecauseofhisor her activity on behalf of, ormembership in, Stove, Furnace & Allied ApplianceWorkers International Union of North America, Local158, AFL-CIO, or any other labor organization.(b) Interrogating employees with respect to their unionmembership or activities.(c)Requesting employees to report to it with respect toits other employees' union activities.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to Gaspar Gilbert Hidalgo and Jeanne Buccolaimmediate, full, and unconditional reinstatement to theirformer jobs or, if those jobs no longer exist, to substantiallyequivalent positions without prejudice to their seniority orother rights, privileges, or working conditions and makethem whole for any loss of earnings they may have sufferedas a result of their discharge and/or layoff, in the mannerset forth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and rightsof employment under the terms of this Decision.(c) Post at its plant in Alhambra, California, copies of theattached noticemarked "Appendix." 25 Copies of saidnotice, on forms provided by the Regional Director forRegion 21, shall, after being duly signed by Respondent, beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith.25In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National Labor Relations Board."